Citation Nr: 0022355	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  94-09 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for low back strain, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 1993 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas. 

The Board notes that during the pendency of the appeal, the 
RO granted a 40 percent evaluation for the veteran's service-
connected low back strain.  While the veteran appealed the 
RO's August 1993 rating decision continuing a 10 percent 
evaluation for low back strain, the subsequent partial grant 
of 40 percent does not terminate the issue on appeal.  The 
United States Court of Appeals for Veterans Claims (Court) 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) has held that where a veteran has filed a 
notice of disagreement (NOD) as to the assignment of a 
disability evaluation, a subsequent rating decision awarding 
a higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).


REMAND

The Board notes that in the veteran's January 1994 
substantive appeal (Form 9), he checked the box indicating 
that he wished to appear at a hearing before the Board at a 
local VA office.  A review of the record reveals that a 
travel Board hearing was not scheduled, and the record does 
not demonstrate that the request has been withdrawn.  

In April 2000 correspondence, the Board sought clarification 
from the veteran as to whether he desired a hearing before 
the Board.  The letter explained that if the Board did not 
receive a response from the veteran within 30 days, it would 
assume that he still wanted a hearing before a member of the 
Board at the RO, and the case would be remanded for a 
hearing.  No such response was received from the veteran. 

When during the course of review the Board determines that 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule the veteran for a 
hearing before a Member of the Board in 
Waco, Texas, in the order that this 
request was received relative to other 
cases on the docket for which hearings 
are scheduled to be held within this 
area.  38 U.S.C.A. § 7107(d)(2) (West 
Supp. 1999); 64 Fed. Reg. 53,302 (2000) 
(to be codified at 38 C.F.R. §§ 19.75, 
20.704).

The purpose of this REMAND is to accomplish additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  
(CONTINUED ON NEXT PAGE)

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




- 4 -


